941 A.2d 685 (2008)
Albert ROBUS, Petitioner,
v.
COMMONWEALTH of Pennsylvania, Respondent.
Supreme Court of Pennsylvania.
February 4, 2008.

ORDER
PER CURIAM.
AND NOW, this 4th day of February, 2008, the Application for Leave to File *686 Original Process and the Request for Leave to Amend the Petition are GRANTED. The Petition for Writ of Habeas Corpus, the Request for Appointment of Counsel, the Motion to Quash/Dismiss the Pennsylvania Board of Probation and Parole's Answer, and the Motion to Quash/Dismiss the Pennsylvania Department of Corrections' Answer are DENIED.